Opinion by
Judge Hines :
This case having been once before in this court all questions as to the sufficiency of the petition are res adjudicata, and will not therefore be considered.
As has been frequently decided by this court a mere extension of time to a sheriff for settlement with the county court does not release his sureties on his official bond. Helm v. Commonwealth, 79 Ky. 67.
The matters set up in the amended answer by way of set-off or counterclaim were litigated in the suit of Livingston County v. Piles, et al., and as that judgment stands unreversed it is conclusive of everything placed in issue in that suit. Davis, et al., v. McCorkle, 14 Bush 746.
Judgment affirmed.